     Case 7:17-cv-06251-PMH-AEK Document 106 Filed 05/12/21 Page 1 of 2

                                                                                 FOLGER LEVIN          LLP
                                                                                 Attorneys at Law

                                                                                 199 Fremont Street, 20th Floor
                                                                                 San Francisco, California 94105

                                                                                 PHONE 415.625.1050
                                                                                 WEBSITE folgerlevin.com




May 12, 2021

VIA ECF

Honorable Andrew E. Krause
United States Magistrate Judge
The Hon. Charles L. Brieant, Jr. Federal Building
  and United States Courthouse
300 Quarropas Street
White Plains, NY 10601

       Re:     Lowell, et al. v. Lyft, Inc., No. 7:17-cv-06251-PMH-AEK (S.D.N.Y.)

Dear Magistrate Judge Krause,

We represent Defendant in the above-referenced action. We have conferred with opposing
counsel and write to request a further amendment to the scheduling order dated February 2,
2021 and a six-week adjournment of the status conference currently scheduled for May 14,
2021.

The parties request a continuance of approximately three months of the discovery and motion
deadlines set forth in the current scheduling order. The reason for the continuance is that since
the issuance of the Fourth Amended Civil Case Discovery Plan and Scheduling Order
[Dkt. 102], Judge William Alsup in the Northern District of California has set June 1, 2021 as the
trial date in Independent Living Resource Center San Francisco et al. v. Lyft, Inc., case no.
3:19-cv-01438-WHA (N.D. Cal.) (the “ILRC litigation”). The subject matter of the ILRC litigation
overlaps in large part with the present matter: specifically, the issue to be tried is whether the
Americans with Disabilities Act requires Lyft to provide wheelchair accessible vehicles on its
platform in three Northern California counties. Folger Levin is lead counsel in the ILRC litigation
as it is here, and some of the witnesses whose depositions may be sought by Plaintiffs in this
case are set to testify at trial in June. This has created significant scheduling challenges.
Counsel for all parties have met and conferred, and agree that a continuance is appropriate.

With regard to the status conference currently set for May 14, the parties are still conferring
regarding certain discovery issues. For the reasons set forth above, and to give the parties
additional time to explore a resolution of the outstanding issues, we request a continuance to
the week of June 28.

Attached hereto is a Proposed Fifth Amended Civil Case Discovery Plan and Scheduling Order
for your consideration, setting forth the dates to which the parties have agreed.
      Case 7:17-cv-06251-PMH-AEK Document 106 Filed 05/12/21 Page 2 of 2



                                                          Honorable Andrew E. Krause
                                                                        May 12, 2021
                                                                              Page 2


We appreciate the Court’s consideration of this motion.


Respectfully submitted,



Jiyun Cameron Lee

Attachments

cc: All Counsel (via ECF)

1109722.1
